ACCEPTED
                                                                                           12-15-00014-CV
                                                                               TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      2/10/2015 3:32:49 PM
                                                                                              CATHY LUSK
                                                                                                    CLERK

                                    No. 12-15-00014-CV
                   ___________________________________________________
                                                                           FILED IN
                                  In the Twelfth District of        12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                                   Appeals at Dallas, Texas
                                                                    2/10/2015 3:32:49 PM
                   ___________________________________________________
                                                                         CATHY S. LUSK
                   East Texas Medical Center d/b/a East Texas Medical CenterClerk
                                 Emergency Medical Services
                                        Appellant,

                                                v.

     Jody Delaune, Individually and as Personal Representative of the Estate of
 Crystal Delaune, Deceased; and as Next Friend of Dalton Delaune, Destiny Delaune
                          and Dee Ann Delaune, Minors

                                        Appellees.
                   ___________________________________________________

                                 Appeal from 7th District Court,
                                     Smith County, Texas
                           Honorable Kerry L. Russell, Presiding Judge
                   ___________________________________________________

               APPELLANT’S NOTICE OF CHANGE OF ADDRESS OF ATTORNEY

TO THE HONORABLE TYLER COURT OF APPEALS:

      Please take notice of the change of address, effective February 15, 2015, of the
undersigned attorneys of record for East Texas Medical Center d/b/a East Texas Medical
Center Emergency Medical Services.

                                     Russell G. Thornton
                         THIEBAUD REMINGTON THORNTON BAILEY LLP
                                     Two Energy Square
                              4849 Greenville Avenue, Suite 1150
                                      Dallas, TX 75206
                                   rthornton@trtblaw.com
                                   Phone: (214) 954-2200
                                  Fax: (214) 754-0999 (Fax)




APPELLANT’S NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 1
Document #222694
                                               Respectfully Submitted,
                                               THIEBAUD REMINGTON THORNTON BAILEY, L.L.P.



                                               By: /s/Russell G. Thornton
                                                      RUSSELL G. THORNTON
                                                      State Bar Card No. 19982850
                                                      rthornton@trtblaw.com
                                                      1445 Ross Avenue, Suite 4800
                                                      Dallas, Texas 75202
                                                      (214) 954-2200
                                                      (214) 754-0999 (Fax)

                                               COUNSEL FOR APPELLANT
                                               EAST TEXAS MEDICAL CENTER d/b/a
                                               EAST TEXAS MEDICAL CENTER
                                               EMERGENCY MEDICAL SERVICES

                               CERTIFICATE OF SERVICE

            The undersigned certifies that on the 10th day of February, 2015, a true and

correct copy of the foregoing document was delivered to counsel listed below:

VIA E-SERVE & E-MAIL:
Mr. Ryan Krebs, M.D., J.D.
THE LAW OFFICE OF RYAN KREBS, M.D., J.D.
805 W. 10th Street, Suite 300
Austin, Texas 78701

                                           /s/ Russell G. Thornton
                                           RUSSELL G. THORNTON




APPELLANT’S NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 2
Document #222694